The Attorney                 General of Texas
                         June    5,    1978




Honorable Ron Jackson                         Opinion No. H- 1172
Executive Director
Texas Youth Council                           Re: Payment   for return trans-
8900 Shoal Creek Blvd.                        portation to Texas of juvenile
Austin, Texas 78766                           runaways.

Dear Mr. Jackson:

       You ask whether an appropriation    to the Texas Youth Council may be
                                        .     .
used to pay travel expenses     incurred under Article IV of the Interstate
Compact on Juveniles,    Family Code, chapter 25. The Executive Director of
the Texas Youth Council serves as compact administrator      pursuant to section
25.05 of the Family Code. Article IV of the Compact provides a procedure
for returning a juvenile “who has not been adjudged delinquent       but who has
run away. . . . ” Family Code 5 25.02, art. IV(a). Article IV(b) makes the state
to which the juvenile is returned responsible     for payment of transportation
costs. Section 25.07 of the Family Code provides as follows:

              The compact administrator      may make or arrange for
           the payments     necessary    to discharge   the financial
           obligations  imposed upon this state by the compact or
           by a supplementary      agreement   made under the com-
           pact, subject to legislative appropriations.

       You inform us that a nonadjudicated    juvenile runaway was recently
taken into custody by South Carolina authorities.        The juvenile and her
parents are residents of Texas. The compact administrator    generally requires
the parents to pay the cost of the child’s return to Texas: however, in this
case they could not afford to. The South Carolina compact administrator
paid the costs of transportation and then requested    reimbursement    for this
expense pursuant to article IV of the Compact.      You wish to know whether
you may reimburse this travel expense from item 5d in the appropriation        to
the Texas Youth Council.




                           P.   4736
Honorable     Ron Jackson         -   Page 2      (B-1172)



               5.        Community    Services:

               . . . .

                         c. Residential    Contract Services
                         d. Non-residential    Services
                         e. Residential Services (Halfway      House Operation)

               . . . .

General     Appropriation      Act, Acts 1977, 65th Leg., ch. 872, at 2786.

       ln our opinion, the Compact provisions and section 25.07 provide preexisting
law which would support            an appropriation      to pay the cost of returning          a
nonadjudicated     runaway to Texas.       See Tex. Const. art. 3, § 44; Austin National
Bank v. Sheppard,       71 S.W.2d 242 (TX 1934); Attorney            General Opinion WW-340
(1957). However, we do not believe you are authorized              to pay these transportation
costs from the item for “[nlon-residential          services.”    Your budget request to the
65th Legislature     stated that the expenditure       for nonresidential     services would aid
the adjustment     of Texas Youth Council parolees.          Budget Estimates - Fiscal Years
1978 and 1979 at 101. Like the items for residential                 services     with which the
appropriation    groups the nonresidential      services item, it appears to be directed at
persons already under the supervision of TYC. -See Attorney General Opinion H-822
(1976). The TYC appropriation          specifically    authorizes    you to pay the costs of
deporting nonresident      patients or students and returning Texas patients or students
 from other states.      General Appropriations      Act, Acts 1977, 65th Leg., ch. 872, art.
II, 5 2e, at 2798. These provisions apply to persons under state supervision and not
to nonadjudicated     juveniles.   See Attorney General Opinion H-521 (1975).

        We find no indication       that the Legislature      intended   the nonresidential
services item to be used to pay the cost of returning nonadjudicated           runaways: all
indications    of legislative intent are to the contrary.     Since you have generally not
paid such costs, we cannot draw any inferences            from legislative   acquiesence    in
administrative     practice.  In our opinion, the proper course for South Carolina would
be to seek reimbursement        under the Miscellaneous     Claims Act. -See V.T.C.S. art.
4351b.

                                            SUMMARY

               The administrator       of the Interstate   Compact on Juveniles
               may not use the appropriation         to the Texas Youth Council
               for nonresidential      services to pay the cost of returning    a
               nonadjudicated     juvenile runaway to Texas.




                                                  P.   4737
Honorable   Ron Jackson   -   Page 3    (H-1172)




                                            Attorney   General   of Texas

APPROVED:




7iii4
 &y&?&d
C. ROBERT HEATH, Chairman
Opinion Committee




                                       P.   4738